DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's arguments filed 2/17/2021 have been fully considered but they are not persuasive.
Claims 7-9 have been cancelled.  Claim 11 has been newly added.

The rejection of claim 3 under 35 U.S.C. 102(a)(1) as being anticipated by Zuo et al. is withdrawn in view of the claim amendments.
The rejection of claims 3 and 7 under 35 U.S.C. 102(a)(1) as being anticipated by Bouhnik et al. is withdrawn in view of the claim amendments.


Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 8/28/2020 is again acknowledged.
Claims 1-2, 4-6, and 10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/28/2020.

Specification
The disclosure is objected to because of the following informalities: 
When an application is filed via EFS-Web with an ASCII text file sequence listing that complies with the requirements of 37 CFR 1.824(a)(2) -(6)  and (b), and applicant has not filed a sequence listing in a PDF file, the text file will serve as both the paper copy required by 37 CFR 1.821(c)  and the computer readable form (CRF) required by 37 CFR 1.821(e). Note that the specification must contain a statement in a separate paragraph that incorporates by reference the material in the ASCII text file identifying the name of the ASCII text file, the date of creation, and the size of the ASCII text file in bytes.  See MPEP 2422.03(I).  The sequence listing submitted 4/17/2019 by EFS-Web was not accompanied by an amendment to the specification that incorporates by reference the material in the ASCII text file.  
	Appropriate correction is required.
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claim 3 has been substantively amended.  The amended claim is reproduced below:
A method for measuring a concentration of renin in a sample using a non-human monoclonal antibody, the method comprising:
bringing the sample into contact with the non-human monoclonal antibody;
and
detecting binding of the non-human monoclonal antibody to the renin in the
sample;
wherein the non-human monoclonal antibody:
(a) shows a higher reactivity to mature renin and open structure prorenin, both of which are not bound with a renin inhibitor, than to inactivated mature renin and inactivated open structure prorenin, both of which have been inactivated by binding of a renin inhibitor,
	(b) binds to a peptide composed of amino acids 30 to 86 of SEQ ID NO: 1,
	and
(c) does not bind to a peptide composed of amino acids 58 to 170 of SEQ ID NO: 1.

Basis was stated to be on pages 10-17 and in the original claims.  This is not agreed with.  First of all, the method steps added to this claim do not provide a concentration of renin as recited in the preamble of the claim.  Secondly, there is no basis for the genus of non-human monoclonal antibodies in the sections of the specification pointed to by applicant.  At least for example, disclosure of a murine monoclonal antibody does not provide basis for the genus of all non-human monoclonal antibodies.  The sections of the specification pointed to by applicant does not disclose the generic steps of bringing the sample into contact with the non-human monoclonal antibody and detecting binding of the non-human monoclonal antibody to the renin in the sample.  That is, measuring renin concentration using a sandwich ELISA with the steps performed in the examples (see for example, Example 4) does not provide support for the generic method steps now claimed.  Finally, while parts b) and c) of claim 3 recite binding characteristics 
The claims constitute new matter.

The non-human monoclonal antibodies having the properties recited in the claims lack adequate written description.
Applicant’s response at page 6 states that antibodies rREN-d-104-1, rREN-I-115, and RREN63A8 are antibodies that fall within the genus now recited in claim 3.  RREN63A8 is disclosed as recognizing a peptide composed of  amino acids 30 to 86 of SEQ ID NO: 1 and not recognizing a peptide composed of amino acids 58 to 170 of SEQ ID NO: 1 . See at least page 42 of the specification; Figures 12-13; and Examples 12-13. Page 43 of the specification discloses that rREN-d-104-1 and rREN-I-115 bind the same epitope as RREN63A8.  However, the specification does not clearly identify rREN-d-104-1, rREN-I-115, and RREN63A8 as monoclonal antibodies and/or whether they are from human, mouse, or another source.  That is, applicant’s assertion cannot be verified by the specification disclosure.
As acknowledged by applicant, the claims are not limited to these antibodies.
The specification does not disclose any structural features for any of antibodies rRAN-d-104-1, rRAN-I-115, or RREN63A8.  The amino acid sequences, including the CDRs responsible 

Applicant argues on page 5 of the response that the genus is well defined.  However, the argument is based solely on functional binding characteristics.  Applicant also asserts that the genus is a “relatively narrow class” of non-human monoclonal antibodies with particular binding properties.  Contrary to applicant’s statement, the size of the genus is unknown.  Applicant argues that there is detailed guidance and experimental data showing how to obtain the claimed antibody (i.e. make and test).  This is an enablement argument.  Applicant is reminded that the written description requirement is separate and distinct from the enablement required.  See at least MPEP 2161(II).  Providing the names rREN-d-104-1, rREN-I-115, and RREN63A8 is not sufficient to describe these antibodies such that one of ordinary skill in the art could have identified or recognized them, made them, or used them in the claimed method.  Applicant is advised that amendment of the claims to be limited to these antibodies would result in an 
	Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. The antibodies required for use in 
	Amgen v. Sanofi supports the written description rejection set forth above because adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.   Again, the instant specification does not disclose any antibodies having the claimed characteristics that would have been known to one of ordinary skill in the art at the time of the effective filing date.  The specification does not disclose representative numbers of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art could “visualize or recognize” the members of the genus.  Adequate written description must contain enough information about the actual makeup (i.e. structure) of the claimed products.  The specification does not provide any structure, formula, or physical properties of species falling within the genus sufficient to distinguish the genus from other antibodies.  The specification and prior art do not establish a correlation between structure and function (i.e. binding properties recited in the claims) for the claimed antibodies.  Applicant has not provided or pointed to any structural information for any antibody within the scope of the claims or for any antibody named in the specification.
	Applicant’s arguments appear to be premised on the belief that the recitation of non-human monoclonal antibodies distinguishes over Amgen V. Sanofi because the particular antibodies of interest in Amgen v. Sanofi concerned human antibodies and applicant’s claims now exclude these.  This is not persuasive.   The claims of U.S. Patent No. 8,829,165 and U.S. Patent No 8,859,741 (the Amgen patents at issue) were not limited to human or humanized 
	Applicant argues on page 9 of the response that the instant claims are drawn to a diagnostic process.  This is not correct.  The method claimed is a method of measuring a concentration of renin in a sample not a method of diagnosis.  This method cannot be practiced in the absence of adequate written description of the antibodies used in the method.  It is not relevant whether the claims are directed to antibodies per se or methods of using them to measure concentrations, to diagnose, or to treat.   The genus of antibodies embraced by the claims lack adequate written description.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE P ALLEN whose telephone number is (571)272-0712.  The examiner can normally be reached on 7:00-3:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/Marianne P Allen/Primary Examiner, Art Unit 1647                                                                                                                                                                                                        
mpa